Case 8:19-bk-08468-CPM   Doc 8   Filed 09/09/19   Page 1 of 10
Case 8:19-bk-08468-CPM   Doc 8   Filed 09/09/19   Page 2 of 10
Case 8:19-bk-08468-CPM   Doc 8   Filed 09/09/19   Page 3 of 10
Label Matrix for local noticingCase 8:19-bk-08468-CPM
                                              Centennial Bank Doc 8 Filed 09/09/19   Page   4 of 10Laboratories, Inc.
                                                                                       Smartscience
113A-8                                        c/o Richard B. Storfer                    13760 Reptron Blvd,
Case 8:19-bk-08468-CPM                        Rice Pugatch                              Tampa, FL 33626-3040
Middle District of Florida                    101 NE 3rd Avenue
Tampa                                         Suite 1800
Mon Sep 9 11:12:06 EDT 2019                   Ft. Lauderdale, FL 33301-1252
Altus GTS, Inc.                               American Express                          At&T
2400 Veterans Memorial Blvd.                  P.O. Box 6618                             PO Box 538695
Suite 300                                     Omaha, NE 68106-0618                      Atlanta, GA 30353-8695
Kenner, LA 70062-8725


Automation                                 Bell Chem Corp.                              Brian L. Besler
Personnel Services                         1340 Bennett Drive                           Sr. VP of Admin
PO Box 830941                              Longwood, FL 32750-7503                      Me 2 Lease Funds LLC
Birmingham, AL 35283-0941                                                               175 Patrick Blvd., Suite 140
                                                                                        Brookfield, WI 53045-5811

Buchi Corp                                 (p)CENTENNIAL BANK ATTN SPECIAL ASSETS       Citus Kalix
PO BOX 822705                              P O BOX 1028                                 335 Chambersbrook Rd.
Philadelphia, PA 19182-2705                CABOT AR 72023-1028                          Somerville, NJ 08876-7213



Cole-Parmer Instrument Co                  Compressed Air Systems, Inc.                 Consumer Product Testing Co.
13927 Collections Center Dr.               9303 Stannum Street                          70 New Dutch Lane
Chicago, IL 60693-0001                     Tampa, FL 33619-2660                         Fairfield, NJ 07004-2514



County Line Road Property, L               D&S Pallets                                  Dalemark Industries, Inc.
15488 N. Nebraska Ave                      PO BOX 18019                                 Excel Park 2
Lutz, FL 33549-6150                        Clearwater, FL 33762-1019                    575 Prospect St.
                                                                                        Lakewood, NJ 08701-5040


Darwin Chambers                            Department of Revenue                        Dickson Company
2945 Washington Ave                        PO Box 6668                                  930 S. Westwood Ave
Saint Louis, MO 63103-1305                 Tallahassee FL 32314-6668                    Addison, IL 60101-4917



Down Under Enterprises, Inc.               Ductz of Tampa Bay                           El Ray Development, Inc.
PO BOX 72184                               3055 47th Ave N.                             C/O N. Michael Kouskoutis, E
Cleveland, OH 44192-2184                   Saint Petersburg, FL 33714-3133              623 East Tarpon Avenue
                                                                                        Tarpon Springs, FL 34689-4201


Electrical Masters by MJR                  Experchem Laboratories, Inc.                 Federal Express Corp
4418 N. Lauber Way                         1111 Flint Rd., Unit 36                      PO BOX 660481
Tampa, FL 33614-7732                       Downsview, ON M3J3C7                         Dallas, TX 75266-0481



Florida Chemical Supply                    Florida Retirement Consultan                 Frontier Communications
6810 E. Chelsea Street                     5503 W. Waters Ave.                          PO BOX 740407
Tampa, FL 33610-5635                       Suite 500                                    Cincinnati, OH 45274-0407
                                           Tampa, FL 33634-1232
GRAINGER                       Case 8:19-bk-08468-CPM
                                              Gene Weitz & LisaDoc
                                                                Weitz8          Filed 09/09/19   Page   5 Pack
                                                                                                   Global of 10Source
fka Lab Safety Supply                             4964 Quill Court                                  650 Bloomfield Ave,
DEPT 882537640                                    Palm Harbor, FL 34685-3699                        Ste 102
PO 419267                                                                                           Bloomfield, NJ 07003-2542
Kansas City, MO 64141-6267

Golden Eagle Extrusions                           Gottscho Printing Systems.In                      Hillsborough County Board
1762 State Road 131                               P.O. Box 185                                      Of County Commissioners
Milford, OH 45150-2649                            Horsham, PA 19044-0185                            PO Box 310398
                                                                                                    Tampa, FL 33680-0398


Hillsborough County Tax Coll                      Hillsborough Public Utilitie                      Internal Revenue Service
P.O. Box 30012                                    925 E. Twiggs Street                              Attn: Stephanie S. Armenia
Tampa, FL 33630-3012                              Tampa, FL 33602-3553                              3848 West Columbus Dr.
                                                                                                    Tampa, FL 33607-5768


Internal Revenue Service                          JOHNSON, POPE,BOKOR,RUPPEL                        Kimball Electronics
P.O. Box 7346                                     PO BOX 1368                                       1205 Kimball Blvd
Philadelphia, PA 19101-7346                       Clearwater, FL 33757-1368                         Jasper, IN 47546-0017



Kimball Electronics                               L & N LABEL COMPANY, INC                          Lipotec USA, Inc
13750 Reptron Blvd                                2051 SUNNYDALE BLVD                               1097 Yates Street
Tampa, FL 33626-3040                              Clearwater, FL 33765-1202                         Lewisville, TX 75057-4829



McMASTER-CARR SUPPLY COMPANY                      Me 2 Lease Funds, LLC                             Microbio. Testing & Consulti
PO BOX7690                                        175 N. Patrick Blvd.                              660 North Collins St.
Chicago, IL 60680-7690                            Suite 140                                         Ste 1
                                                  Brookfield, WI 53045-5811                         Joliet, IL 60432-1855


Modem Canna Science, LLC                          NATIONAL LIFE INSURANCE CO.                       NexAir, LLC
806 W. Beacon Road                                1 NATIONAL LIFE DRIVE                             930 S. Westwood Ave
Lakeland, FL 33803-2847                           Montpelier, VT 05604-0002                         Addison, IL 60101-4917



PETER J. MOGREN                                   PRATER- STERLING                                  PRICE DONOGHUE RIDENOUR
861 EAGLE RIDGE LANE                              2 SAMMONS COURT                                   29750 U.S. Hwy. 19 North
Stillwater, MN 55082-9171                         Bolingbrook, IL 60440-4995                        Clearwater, FL 33761-1510



Pace Analytical Services, In                      Palm Harbor Insurance                             Patrick White
P.O. Box 684056                                   1153 Aimonwood Drive                              12301 Little Road
Chicago, IL 60695-4056                            New Port Richey, FL 34655-7002                    Apt. 208
                                                                                                    Hudson, FL 34667-2619


Pest Boyz                                         Quill Corporation                                 RE. MclNTOSH
4953 Larkenheath Drive                            PO Box37600                                       P.O. Box 16038
Spring Hill, FL 34609-0405                        Philadelphia, PA 19101-0600                       Tampa, FL 33687-6038
RIADA EQUIPMENT LTD, INC        Case 8:19-bk-08468-CPM
                                               Reed Technology Doc   8 Filed 09/09/19
                                                               & Informatio               Page   6 of
                                                                                            Richard   10 Esq.
                                                                                                    Storfer,
16 Industry Lane                                 PO Box 7247-7518                           101 NE Third Ave,
Winder, GA 30680-3489                            Philadelphia, PA 19170-7518                Suite 1800
                                                                                            Fort Lauderdale, FL 33301-1252


SERVI-PAK                                        SMITH, RICHARD                             SPECTRUM CHEMICAL
334 Cornelia St.                                 1747 Sprint Lane                           Mfg. Corp
Suite# 143                                       Holiday, FL 34691-4636                     PO BOX 740894
Plattsburgh, NY 12901-2329                                                                  Los Angeles, CA 90074-0894


STRYKA BOTANICS CO., INC                         Scientech Laboratories                     Sigma-Aldrich
279 Homestead Road                               Accouts Receivable                         po box 535182
Metuchen, NJ 08840                               107-G Corp. Blvd                           Demorest, GA 30535
                                                 South Plainfield, NJ 07080


Silliker, Inc                                    Southern Analytical Lab, In                Springwell
3155 Paysphere Circle                            11 O S. Bayview Blvd                       219 NEW STREET
Chicago, IL 60674-0001                           Oldsmar, FL 34677                          Little Falls, NJ 07424-3329



Stichter,Riedel,Blain &Posti                     Sun-Pac Manufacturing                      Talon Industries
11 o East Madison Street                         14201 McCormick Dr                         2300 Destiny Way
Tampa, FL 33602-4700                             Tampa, FL 33626-3063                       Odessa, FL 33556-4252



UNIFORM CODE COUNCIL, INC.                       UPS FREIGHT                                UPS/UPS scs Dallas
P.O. BOX 713034                                  P.O. BOX 650690                            UPS/UPS scs Dallas
Columbus, OH 43271-3034                          Dallas, TX 75265-0690                      Dallas, TX 75265-0690



Universal Preserv-A-Chem, In                     Unlimited Bottled Water, LLC               VDF FutureCeuticais, Inc.
60 Jiffy Rd.                                     13401 Woodward Drive                       #135237
Somerset, NJ 08873-3438                          Hudson, FL 34667-7207                      P.O Box 92170
                                                                                            Elk Grove Village, IL 60009-2170


VISTA COLOR CORPORATION                          (p)VERICORE LLC                            WC INDUSTRIES
1401 NW 78th Avenue                              10115 KINCEY AVENUE                        PO BOX 45
Miami, FL 33126-1616                             SUITE 100                                  Odessa, FL 33556-0045
                                                 HUNTERSVILLE NC 28078-6482


WEITZ, GENE C.                                   WELLS FARGO CARD SERVICES                  Waste Management of Tampa
4964 QUILL COURT                                 PO Box5284                                 PO Box4648
Palm Harbor, FL 34685-3699                       Carol Stream, IL 60197-5284                Carol Stream, IL 60197-4648



United States Trustee - TPA +                    Richard B Storfer +                        Niurka Fernandez Asmer +
Timberlake Annex, Suite 1200                     Rice Pagatch Robinson & Schiller, P.A.     FL Legal Group
501 E Polk Street                                101 N.E. Third Avenue, Ste. 1800           2700 W. Dr. MLK Jr. Blvd, Suite 400
Tampa, FL 33602-3949                             Fort Lauderdale, FL 33301-1252             Tampa, FL 33607-6356
Nathan A Wheatley +             Case 8:19-bk-08468-CPM                Doc 8     Filed 09/09/19        Page 7 of 10
 Office of the U.S. Trustee
 501 E. Polk St., Suite1200
 Tampa, FL 33602-3945




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Centennial Bank                                      Vericore, LLC
719 Harkrider Street                                 10115 Kincey Ave
PO Box 966                                           Suite 100
Conway, AR 72032                                     Huntersville, NC 28078




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Agilent Technologies, Inc.                        (u)Alcami Corp                                       (u)Associated Packaging




(u)John Hancock USA                                  (u)Ray Zacek                                         End of Label Matrix
P.O Box 7247-7122                                    Tax Consulting & Rep                                 Mailable recipients    90
AR 72477-1220                                                                                             Bypassed recipients     5
                                                                                                          Total                  95
Case 8:19-bk-08468-CPM   Doc 8   Filed 09/09/19   Page 8 of 10
Case 8:19-bk-08468-CPM   Doc 8   Filed 09/09/19   Page 9 of 10
Case 8:19-bk-08468-CPM   Doc 8   Filed 09/09/19   Page 10 of 10
